Exhibit 10.1

 

May 8, 2003

 

Mr. David Ludvigson

19431 San Marcos Blvd.

Saratoga, CA 95070

 

Dear David:

 

Nanogen, Inc. (“Nanogen”) is pleased to offer you the position of Executive Vice
President and CFO with Nanogen and the following terms encompass our offer. The
effective date of this position will be retroactive to May 1, 2003. This is a
one year proposal with a three to six month extension if conditions warrant. The
proposal shall extend to three years upon mutual agreement and at that time an
Employment Contract would be put in place. If you accept this offer, you will be
an exempt employee reporting to me.

 

You will commute to our San Diego office, and as Executive Vice President and
CFO, will be responsible for the corporate strategy, M&A transactions,
significant business development efforts and the CFO responsibilities for
Nanogen. You will be expected to devote your full time efforts to these
responsibilities, and you will be compensated at an annual base rate of $250,000
per annum payable in equal semi-monthly increments.

 

As an Executive Vice President, you will be a participant in Nanogen’s Executive
Incentive Compensation Plan. As part of this plan, you will be eligible for an
annual bonus of up to 50% of your annual salary composed as follows: you may
earn up to 25% of your annual salary, based on annual milestones that will be
mutually agreed upon between you and me, subject to Board of Directors’
approval, you may also earn up to 25% of your annual salary, based solely on the
discretion of the Board of Directors.

 

Upon your acceptance of this proposal, you will be entitled to purchase 100,000
shares of Nanogen common stock at fair market value as determined by Nanogen’s
Board of Directors. This purchase would be made through the signing of Nanogen’s
current form of Stock Purchase Agreement or Stock Options Plan. These shares
shall vest monthly over one year, with accelerated vesting upon Change of
Control (COC). For the purpose of this agreement COC is defined as in my
Employment Agreement.

 

Additionally, if you accept this offer, Nanogen agrees to pay you a one time
signing bonus of $40,000. Also, Nanogen will reimburse you for all out of pocket
commuting expenses incurred. If at some future date you should decide to
relocate to San Diego, you would receive Nanogen’s senior relocation package.



--------------------------------------------------------------------------------

David Ludvigson

May 8, 2003

Page 2

 

As a regular employee of Nanogen, you will become eligible to participate in
Company-sponsored benefits. At present, these include full medical, dental, life
and long-term disability insurance coverage for yourself with the option to
include your family with a minimal contribution. In addition, you will be
eligible to participate in our 401(K) plan and our 125 Flexible Benefits
Program.

 

Employment with Nanogen is not for a specific term and can be terminated by you
or by the Company at any time for any reason, with or without cause and with or
without notice. Any contrary representations, agreements, or promises of any
kind, whether written, oral, expressed or implied which have been made or which
may be made to you are/will be superseded by this offer. We request that all
Nanogen employees, to the extent possible, give us advance notice if they intend
to resign. If you accept this offer, the terms described in this letter will be
the terms of your employment. Any additions or modifications of these terms must
be in writing and signed by you and Nanogen’s Chief Executive Officer.

 

As an obligation consistent with the offer of employment, you will be required
to sign the enclosed Proprietary Information, Inventions and Dispute Resolution
Agreement which is incorporated into this Agreement by reference, and on your
first day of employment, to provide the Company with the legally required proof
of your identity and authorization to work in the United States.

 

Assuming this letter is acceptable to you, please sign a copy and return it to
me.

 

Sincerely yours,

 

Howard C. Birndorf

Chairman and Chief Executive Officer

 

enclosures

HCB/cg

 

I accept this offer under the terms and conditions set forth in this letter.

 

/s/ David Ludvigson

--------------------------------------------------------------------------------

 

May 8, 2003

--------------------------------------------------------------------------------

David Ludvigson   Date